DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 67 and 69-81, and species elections of (1) the compound 4,5-dibromo-1,2-diamineobenzene: 

    PNG
    media_image1.png
    142
    259
    media_image1.png
    Greyscale
, (2) lung cancer to be treated, and (3) no additional chemotherapeutic agents or cancer therapies, in the reply filed on December 1, 2020 is acknowledged with appreciation. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, Groups II and III (claims 82-87) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Regarding the election of species, non-elected subject matter (i.e. cancers other than lung cancer) as well as claims 78 and 79 are also presently withdrawn from consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 67, 69-77, 80 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Tobia et al, (U.S. Pat. No. 7,622,117 B2).
	The instant claims are directed to a commercial package or kit for treating cancer (lung cancer is elected), comprising a compound of general formula III:

    PNG
    media_image2.png
    155
    215
    media_image2.png
    Greyscale
or a pharmaceutically acceptable salt thereof, and one or more pharmaceutically acceptable carriers, diluents or excipients; and optionally instructions for use to treat the cancer.  Claims 69-77 limit the compound of formula III. Claims 80-81 limit the cancer to be treated.
	Tobia et al teach compounds of Formula V:

    PNG
    media_image3.png
    256
    347
    media_image3.png
    Greyscale
, and pharmaceutically acceptable salts thereof, 
Tobia et al specifically name representative compounds of Formula V that fall within Applicant’s instant genus of formula III, specifically “5-bromo-4-methyl-2,3-pyridineamine,” “6-bromo-4-methyl-2,3-pyridineamine,” and “5-bromo-6-methyl-2,3-pyridineamine,” (column 27, lines 33-57).  
	Tobia et al teach pharmaceutical compositions comprising the active compound combined with a pharmaceutically acceptable carrier, suitable for oral administration in column 54, lines 8-40, and pharmaceutical compositions suitable for parenteral administration in column 56, lines 25-44.  
	Tobia et al teach kits:

    PNG
    media_image4.png
    300
    356
    media_image4.png
    Greyscale
, (column 57, lines 49-67), but do not embody Applicant’s instant formula III for treating lung cancer.
	However, nothing unobvious is seen for one of ordinary skill in the art to pick and choose from the active compounds taught by Tobias et al, and select the named “5-bromo-4-methyl-2,3-pyridineamine,” “6-bromo-4-methyl-2,3-pyridineamine,” or “5-bromo-6-methyl-2,3-pyridineamine” to combine with a pharmaceutically acceptable carrier, in order to obtain a kit or a commercial package with instructions for use.  	Regarding the intended future use for treating a cancer, "[p]roducts of identical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

Further, the recitation of instructions is given no patentable weight for the following reasons, the printed matter on a label or package insert of a kit or container does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert of a kit and the product, composition, or article of manufacture of a kit or container.  
See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in label on the product is immaterial so far as the question of Patentability is concerned. . . In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a 
Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969) and In re Gulak (CAFC) 217 USPQ 401 relate to a mathematical device and to a measuring cup respectively as well as In re Ngai, 70 USPQ2d 1862 (CAFC 2004).  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself, which is a patentable distinction because the function of the device depends upon the printed matter itself, which is a part of the substrate; without the printed indicia or numbers, the substrates lose their function.  Such is not the case with the instantly claimed product.  The claimed product remains fully functional absent the printed instructions for use.
Thus the instructions for use to treat the cancer included in a product/ kit or article manufacture constitute an “intended use” for that product/kit or article of manufacture.  Intended use does not impart patentable weight to a product.  See MPEP 2111.03:  Intended use recitations and other types of functional language cannot be entirely disregarded.  However, in apparatus, article and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).

	Therefore a prima facie case of obviousness is established.
Conclusion
6.	Claims 67 and 69-87 are pending in the application, and claims 78, 79 and 82-87 are withdrawn from consideration as directed to a non-elected invention.  Claims 67, 69-77, 80 and 81 are rejected.  No claim is presently allowed.
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        January 29, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611